DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wes Schwie on 27 August 2021.

The application has been amended as follows: 

(Currently amended) A security system, comprising:
an electronic doorbell comprising a first camera configurable to capture an image of a first zone, a first button configurable to enable a visitor to sound an electronic chime, a motion detector configurable to detect a motion of the visitor, and a first microphone configurable to capture sounds; and
an electronic garage door controller communicatively coupled to the electronic doorbell, the electronic garage door controller comprising a housing, a speaker coupled to the housing and configured to emit sounds, a diagnostic light coupled to the housing, a power indicator light coupled to the housing, a second button coupled to the housing and configurable to enable a visitor 
a remote computing device communicatively coupled to at least one of the electronic doorbell and the electronic garage door controller, wherein the remote computing device is configurable to display at least one of the image of the first zone and the image of the second zone,
wherein the remote computing device is configurable to run a software application comprising executable instructions that when executed, cause the security system to effectuate operations comprising:
displaying, by a screen of the remote computing device, the image of the first zone;
receiving, by the remote computing device, an input from a user to open a garage door associated with the electronic garage door controller; and
in response to receiving the input to open the garage door, displaying, by the screen of the remote computing device, the image of the second zone.



Claim 2, 5-20 are as filed on 06 July 2020.
Claim 3 is cancelled.

4. (Currently Amended) The security system of Claim [[3]]2, wherein the executable instructions cause the security system to effectuate operations further comprising opening, by a garage door opener coupled to the electronic garage door controller, the garage door in response to receiving the input to open the garage door.




21. (New) The security system of Claim 1, wherein the remote computing device comprises at least one of a computer, a laptop, a tablet, a mobile device, a smartphone, a cellular phone, and a wireless device.





Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 13 each require at least a security system, comprising: an electronic doorbell comprising a first camera configurable to capture an image of a first zone, a first button configurable to enable a visitor to sound an electronic chime, a motion detector configurable to detect a motion of the visitor, and a first microphone configurable to capture sounds; and an electronic garage door controller communicatively coupled to the electronic doorbell, the electronic garage door controller comprising a housing, a speaker coupled to the housing and configured to emit sounds, a diagnostic light coupled to the housing, a power indicator light coupled to the housing, a second button coupled to the housing and configurable to enable a visitor to sound an electronic chime, a second camera configurable to capture an image of a second zone, and a second microphone configurable to capture sounds; and a remote computing device communicatively coupled to at least one of the electronic doorbell and the electronic garage door controller, wherein the remote computing device is configurable to display at least one of the image of the first zone and the image of the second zone, wherein the remote computing device is configurable to run a software application comprising executable instructions that when executed, cause the security system to 
The prior arts on record teach the following: a security system, comprising: an electronic doorbell comprising a first camera configurable to capture an image of a first zone, a first button configurable to enable a visitor to sound an electronic chime, a motion detector configurable to detect a motion of the visitor, and a first microphone configurable to capture sounds; and an electronic garage door controller communicatively coupled to the electronic doorbell, the electronic garage door controller comprising a housing, a speaker coupled to the housing and configured to emit sounds, a diagnostic light coupled to the housing, a power indicator light coupled to the housing, a second button coupled to the housing and configurable to enable a visitor to sound an electronic chime, a second camera configurable to capture an image of a second zone, and a second microphone configurable to capture sounds; and a remote computing device communicatively coupled to at least one of the electronic doorbell and the electronic garage door controller, wherein the remote computing device is configurable to display at least one of the image of the first zone and the image of the second zone, wherein the remote computing device is configurable to run a software application comprising executable instructions that when executed, cause the security system to effectuate operations comprising: displaying, by a screen of the remote computing device, the image of the first zone; receiving, by the remote computing device, an input 
However, none of the prior arts disclose wherein the remote computing device is configurable to display at least one of the image of the first zone and the image of the second zone, wherein the remote computing device is configurable to run a software application comprising executable instructions that when executed, cause the security system to effectuate operations comprising: displaying, by a screen of the remote computing device, the image of the first zone; receiving, by the remote computing device, an input from a user to open a garage door associated with the electronic garage door controller; and in response to receiving the input to open the garage door, displaying, by the screen of the remote computing device, the image of the second zone in combination with the other features as stated in claims 1 and 13. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426